NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-12308

    CHRISTIAN MIRANDA vs. A JUSTICE OF THE SUPERIOR COURT
                DEPARTMENT OF THE TRIAL COURT.



                         March 27, 2018.


Supreme Judicial Court, Superintendence of inferior courts.
     Practice, Civil, Action in nature of certiorari. Practice,
     Criminal, Postconviction relief, Discovery.


     Christian Miranda appeals from a judgment of the county
court denying his petition for relief in the nature of
certiorari pursuant to G. L. c. 249, § 4. Miranda, who has been
convicted in the Superior Court of certain drug-related
offenses, filed a motion to intervene in a separate criminal
case also pending in the Superior Court at that time, apparently
seeking to participate in postconviction discovery that was
proceeding in that case. After a hearing, the motion was
denied. Miranda's petition sought relief from that denial. As
there is no basis in the Rules of Criminal Procedure or other
law for a defendant to intervene in another defendant's
unrelated criminal case, Miranda cannot show that relief in the
nature of certiorari is necessary "to correct [a] substantial
error of law apparent on the record." State Bd. of Retirement
v. Woodward, 446 Mass. 698, 703 (2006). See Republican Co. v.
Appeals Court, 442 Mass. 218, 227 n.14 (2004) (intervention is
"a concept foreign to criminal procedure"). Moreover, Mass. R.
Crim. P. 30, as appearing in 435 Mass. 1501 (2001), provides the
mechanism for Miranda to seek postconviction discovery in his
own case. The single justice neither erred nor abused his
discretion by denying relief.

                                   Judgment affirmed.
                                                             2



     Greg T. Schubert for the plaintiff.
     Thomas E. Bocian, Assistant Attorney General, for the
defendant.